                 Case 16-12501-JDW              Doc 49      Filed 08/07/20 Entered 08/07/20 11:58:02                      Desc
0004-73-EPIEXX-00432392-173183
                                                                Page 1 of 2
                                 UNITED STATES BANKRUPTCY COURT
                                                    NORTHERN DISTRICT OF MISSISSIPPI
                                                          ABERDEEN DIVISION

In re: ADA BOYCE                                                                                        Case No.: 16-12501-JDW

                 Debtor(s)

                       CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT
Locke D. Barkley, chapter 13 trustee, submits the following Final Report and Account of the administration of the estate pursuant to 11
U.S.C. Section 1302(b)(1). The trustee declares as follows:

1) The case was filed on 07/25/2016.
2) The plan was confirmed on 02/23/2017.
3) The plan was modified by order after confirmation pursuant to 11 U.S.C Section 1329 on NA.
4) The trustee filed action to remedy default by the debtor in performance under the plan on 02/08/2019, 12/16/2019.
5) The case was dismissed on 07/15/2020.
6) Number of months from filing or conversion to last payment: 46.
7) Number of months case was pending: 48.
8) Total value of assets abandoned by court order: NA.
9) Total value of assets exempted: 12,930.00.
10) Amount of unsecured claims discharged without full payment: .00.
11) All checks distributed by the trustee relating to this case have cleared the bank.

 Receipts:
        Total paid by or on behalf of the debtor:           $17,636.00
        Less amount refunded to debtor:                           $.00
 NET RECEIPTS:                                                                  $17,636.00

 Expenses of Administration:
        Attorney's Fees Paid Through The Plan:                                 $2,745.40
        Court Costs:                                                                 $.00
        Trustee Expenses and Compensation:                                     $1,047.86
        Other:                                                                       $.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                $3,793.26

 Attorney fees paid and disclosed by debtor:                    $.00




 Scheduled Creditors:
Creditor                                                      Claim             Claim            Claim           Principal           Interest
Name                                         Class            Scheduled         Asserted         Allowed         Paid                Paid

ANDREW WILSON                                Secured                   NA              NA              NA               .00                .00
ARCO COLLECTION SERVICES                     Unsecured                 NA           80.00            80.00              .00                .00
AT&T SERVICES, INC                           Unsecured                 .01       1,333.17        1,333.17               .00                .00
BURCH AND HURDLE COLLECTIONS                 Secured             1,200.00        2,823.86        2,823.86        1,934.59              258.52
PANOLA COUNTY CHANCERY CLERK                 Priority                  NA          290.61          290.61               .00                .00
PANOLA COUNTY CIRCUIT COURT CLERK
                                Secured                                NA              NA              NA               .00                .00
PANOLA COUNTY TAX COLLECTOR                  Secured                   NA              NA              NA               .00                .00
SIMONCIA BOYCE                               Secured                   NA              NA              NA               .00                .00
VANDERBILT MORTGAGE                          Secured            22,334.71       24,025.54       15,000.00       10,276.52            1,373.11
VANDERBILT MORTGAGE                          Secured                   NA              NA              NA               .00                .00




Page 1 of 2                                                                                                      UST Form 101-13-FR-S (9/1/2009)
                 Case 16-12501-JDW            Doc 49       Filed 08/07/20 Entered 08/07/20 11:58:02                       Desc
0004-73-EPIEXX-00432392-173183
                                                               Page 2 of 2
                                  UNITED STATES BANKRUPTCY COURT
                                               NORTHERN DISTRICT OF MISSISSIPPI
                                                     ABERDEEN DIVISION

In re: ADA BOYCE                                                                                        Case No.: 16-12501-JDW

                 Debtor(s)

                      CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT
 Scheduled Creditors:
Creditor                                                      Claim              Claim           Claim          Principal            Interest
Name                                       Class              Scheduled          Asserted        Allowed        Paid                 Paid

VANDERBILT MORTGAGE                        Unsecured                  NA         9,025.54        9,025.54               .00                .00

 Summary of Disbursements to Creditors:                                                          Claim          Principal            Interest
                                                                                                 Allowed        Paid                 Paid
 Secured Payments:
     Mortgage Ongoing:                                                                                .00             .00                 .00
     Mortgage Arrearage:                                                                              .00             .00                 .00
     Debt Secured by Vehicle:                                                                         .00             .00                 .00
     All Other Secured:                                                                         17,823.86       12,211.11            1,631.63
 TOTAL SECURED:                                                                                 17,823.86       12,211.11            1,631.63

 Priority Unsecured Payments:
     Domestic Support Arrearage:                                                                      .00               .00                .00
     Domestic Support Ongoing:                                                                        .00               .00                .00
     All Other Priority:                                                                           290.61               .00                .00
 TOTAL PRIORITY:                                                                                   290.61               .00                .00

 GENERAL UNSECURED PAYMENTS:                                                                    10,438.71               .00                .00

 Disbursements:
        Expenses of Administration:                                                             $3,793.26
        Disbursements to Creditors:                                                            $13,842.74
 TOTAL DISBURSEMENTS:                                                                                                             $17,636.00

    12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009, the estate has been fully administered, the
    foregoing summary is true and complete, and all administrative matters for which the trustee is responsible have been completed.
    The trustee requests a final decree be entered that discharges the trustee and grants such other relief as may be just and proper.


                   Date:     07/31/2020                                    By:   /s/Locke D. Barkley
                                                                                 Chapter 13 Trustee
           STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
           exemption 5 C.F.R. Section 1320.4(a)(2) applies.




Page 2 of 2                                                                                                      UST Form 101-13-FR-S (9/1/2009)
